Case 3:19-cv-16634-MAS Document 17 Filed 10/30/20 Page 1 of 8 PagelD: 1198

NOT FOR PUBLICATION

UNITED STATES DISTRICT COURT
DISTRICT OF NEW JERSEY

 

FRANCISCO J. VILLANUEVA,

Plaintiff, Civil Action No. 19-16634 (MAS)

v. MEMORANDUM OPINION

COMMISSIONER OF SOCIAL SECURITY,

Defendant.

 

 

SHIPP, District Judge

This matter comes before the Court upon Plaintiff Francisco J. Villanueva’s (“Plaintiff”)
appeal from the final decision of Andrew Saul, Commissioner of the Social Security
Administration (“Defendant” or “Commissioner’), denying Plaintiff's application for disability
insurance benefits (“DIB”). (ECF No. 1.) The Court has jurisdiction to review this matter pursuant
to 42 U.S.C. § 405(g), and reaches its decision without oral argument pursuant to Local Civil
Rule 78.1. For the reasons set forth herein, the Court remands this matter for further proceedings.

I. BACKGROUND
A. Procedural History'

Plaintiff applied for DIB on June 14, 2012, alleging disability based on right arm, neck,
and shoulder injuries and diabetes. (AR 173-76, 196.) Plaintiff's application was denied initially

and upon reconsideration. (/d. at 91-95, 99-101.) The Administrative Law Judge (“ALJ”)

 

' The Administrative Record (“AR”) is located at ECF Nos. 6 through 6-15. The Court will
reference the relevant pages of the AR and will not reference the corresponding ECF page numbers
within those files.
Case 3:19-cv-16634-MAS Document 17 Filed 10/30/20 Page 2 of 8 PagelD: 1199

conducted an administrative hearing on October 15, 2014, following which the ALJ issued a
decision finding that Plaintiff was not disabled. (/d. at 12-65.) The Appeals Council denied
Plaintiff's request for review on August 23, 2016. (/d. at 1-7.) On October 27, 2016, Plaintiff filed
an appeal to the District Court of New Jersey, and the case was assigned to the Honorable Brian
R. Martinotti, U.S.D.J. (/d. at 932-36.) The parties consented to remand the matter to the Appeals
Council and, on July 31, 2017, Judge Martinotti issued an order reversing and remanding the
matter. (/d. at 937-39.) On January 9, 2018, the Appeals Council returned the matter to the ALJ
to give further consideration to Plaintiff's maximum residual functional capacity (“RFC”) and
resolve the following issues: (1) whether Plaintiff can perform any of his past work and (2) whether
Plaintiff's neck disorder met or equaled the requirements of Section 1.04.7 (Id. at 943-45.)

The ALJ conducted a second administrative hearing on August 2, 2018, following which
the ALJ issued a decision finding that Plaintiff was not disabled. (/d. at 857-906.) On
August 13, 2019, Plaintiff filed the instant appeal to the District Court of New Jersey and the
matter was assigned to the Undersigned. (Compl., ECF No. 1.) Plaintiff filed his brief on
August 4, 2020 (ECF No. 15), and the Commissioner filed opposition on September 14, 2020
(ECF No. 16).

B. The ALJ’s Decision

On April 16, 2019, the ALJ rendered a decision. (AR 857-79.) The ALJ set forth the Social
Security Administration’s five-step sequential process for determining whether an individual is
disabled. (/d. at 862-63.) At step one of the analysis, the ALJ found that Plaintiff had not engaged
in substantial gainful activity (“SGA”) from October 18, 2010, the alleged disability onset date,

through his date last insured on September 30, 2017. (/d. at 864.) At step two of the analysis, the

 

> The Appeals Council also consolidated Plaintiff's June 14, 2012 request with a subsequent
request he filed on September 24, 2016. (AR 944.) The Appeals Council rendered the second claim
duplicative of the first. (/d.)

iid
Case 3:19-cv-16634-MAS Document 17 Filed 10/30/20 Page 3 of 8 PagelD: 1200

ALJ found that Plaintiff had the severe impairments of (1) neck and shoulder disorder, (2) right
arm disorder, and (3) diabetes. (/d.)

At step three, the ALJ determined that Plaintiff did not have an impairment or a
combination of impairments that met or medically equaled the severity of one of the listed
impairments in 20 C.F.R. Part 404, Subpart P, Appendix 1. (/d. at 864-65.) The ALJ next found
that Plaintiff possessed the RFC to:

[PJerform the exertional demands of light work . . . ; specifically, he
was able to: lift/carry [twenty pounds] occasionally and [ten pounds]
frequently; stand/walk for [six] hours in an eight hour work day; sit
for [six] hours in an eight hour work day; and perform unlimited
pushing and pulling within the weight restriction given, except that
[Plaintiff] was unable to perform any overhead reaching with either
upper extremity. [FJurther[,] . .. [Plaintiff] was able to perform jobs:
that involved no use of ladders/ropes/scaffolds; and that required
unlimited use of ramps/stairs; and that required unlimited balancing,
stooping, kneeling, crouching[,] and crawling. [Plaintiff] was able
to perform frequent handling with both hands but only occasional
fingering with the right hand, and unlimited fingering on the left[.]
(id. at 865.)

At step four, the ALJ found Plaintiff unable to perform past relevant work (“PRW”) as a
security guard. (fd. at 870-71.) At step five, the ALJ found that, considering Plaintiff's age,
education, and work experience, and relying on the testimony of the vocational expert (“VE”),
Plaintiff was able to perform the requirements of representative occupations available in
significant numbers in the national economy, such as microfilm mounter, sealing machine
Operator, and “[i]nspector/[pJacker.” (/d. at 871-72.) The ALJ, accordingly, found that Plaintiff
has not been under disability from October 18, 2010 through September 30, 2017. (/d. at 872.)
Il. LEGAL STANDARD

A. Standard of Review

On appeal from the final decision of the Commissioner of the Social Security

Administration, the district court “shall have power to enter, upon the pleadings and transcript of

3
Case 3:19-cv-16634-MAS Document 17 Filed 10/30/20 Page 4 of 8 PagelD: 1201

the record, a judgment affirming, modifying, or reversing the decision of the Commissioner of
Social Security, with or without remanding the cause for a rehearing.” 42 U.S.C. § 405(g);
Matthews v. Apfel, 239 F.3d 589, 592 (3d Cir. 2001). To survive judicial review, the
Commissioner’s decision must be supported by substantial evidence. Morales v. Apfel, 225
F.3d 310, 316 (3d Cir. 2000); Daring v. Heckler, 727 F.2d 64, 68 (3d Cir. 1984); see also
Richardson v. Perales, 402 U.S. 389, 401 (1971). Substantial evidence is “more than a mere
scintilla. It means such relevant evidence as a reasonable mind might accept as adequate to support
a conclusion.” Perales, 402 U.S. at 401 (quoting Consol. Edison Co. vy. NLRB, 305 U.S. 197, 229
(1938)). Substantial evidence “‘may be somewhat less than a preponderance’ of the evidence.”
Ginsburg v. Richardson, 436 F.2d 1146, 1148 (3d Cir. 1971) (quoting Laws v. Celebrezze, 368
F.2d 640, 642 (4th Cir. 1966)).

In reviewing the record for substantia! evidence, the Court “may not weigh the evidence or
substitute [its own] conclusions for those of the fact-finder.” Rutherford v. Barnhart, 399 F.3d 546,
552 (3d Cir. 2005) (internal quotation and citation omitted). Even if the Court would have decided
differently, it is bound by the ALJ’s decision if it is supported by substantial evidence. Fargnoli v.
Massanari, 247 F.3d 34, 38 (3d Cir. 2001). The Court must “review the record as a whole to
determine whether substantial evidence supports a factual finding.” Zirnsak v. Colvin, 777 F.3d
607, 610 (3d Cir. 2014) (citing Schaudeck v. Comm’r of Soc. Sec., 181 F.3d 429, 431 (3d
Cir. 1999)). “Since it is apparent that the ALJ cannot reject evidence for no reason or for the wrong
reason, an explanation from the ALJ of the reason why probative evidence has been rejected is
required so that a reviewing court can determine whether the reasons for rejection were improper.”

Cotter v. Harris, 642 F.2d 700, 706-07 (3d Cir. 1981) (internal citation omitted).
Case 3:19-cv-16634-MAS Document 17 Filed 10/30/20 Page 5 of 8 PagelD: 1202

B. Establishing Disability

In order to be eligible for disability benefits, a claimant must be unable to “engage in any
[SGA] by reason of any medically determinable physical or mental impairment which can be
expected to result in death or which has lasted or can be expected to last for a continuous period
of not less than [twelve] months.” 42 U.S.C. § 423(d)(1)(A). For purposes of the statute, a claimant
is disabled only if his physical or mental impairments are “of such severity that he is not only
unable to do his previous work but cannot, considering his age, education, and work experience,
engage in any other kind of [SGA] which exists in the national economy.” 42 U.S.C.
§ 423(d)(2)(A). A physical or mental impairment is one “that results from anatomical,
physiological, or psychological abnormalities which are demonstrable by medically acceptable
clinical and laboratory diagnostic techniques.” 42 U.S.C. § 423(d)(3).

Social Security regulations provide a five-step evaluation procedure to determine whether
an individual is disabled. See 20 C.F.R. § 404.1520(a)(4). For the first step, the claimant must
establish that he has not engaged in any SGA since the onset of his alleged disability. 20 C.F.R.
§ 404.1520(a)(4)(i). For the second step, the claimant must establish that he suffers from a
“severe... impairment” or “combination of impairments.” 20 C.F.R. § 404.1520(a)(4)(ii). The
claimant bears the burden of establishing the first two requirements, and failure to satisfy either
automatically results in a denial of benefits. Bowen v. Yuckert, 482 U.S. 137, 146 n.5 (1987). If
the first two steps are satisfied, the third step requires the claimant to provide evidence that his
impairment is equal to one of the impairments listed in Appendix 1 of the regulations. 20 C.F.R.
§ 404. 1520(a)(4)(iii). If the claimant demonstrates that he suffers from a listed impairment or that
his severe impairment is equal to a listed impairment, he is presumed to be disabled and is
automatically entitled to disability benefits. /d. If he cannot so demonstrate, the eligibility analysis

proceeds to step four. The fourth step of the analysis requires the ALJ to determine whether the
Case 3:19-cv-16634-MAS Document 17 Filed 10/30/20 Page 6 of 8 PagelD: 1203

claimant’s RFC permits him to resume his previous employment. 20 C.F.R. § 404.1520(e). If the
claimant can perform his previous line of work, then he is not “disabled” and not entitled to
disability benefits. 20 C.F.R. § 404.1520(f). If the claimant is unable to return to his previous work,
the analysis proceeds to step five.

The burden of persuasion rests with the claimant in the first four steps. Malloy v. Comun'r
of Soc. Sec., 306 F. App’x 761, 763 (3d Cir. 2009). At the fifth step, the burden shifts to the
Commissioner to demonstrate that the claimant can perform other work that is consistent with his
medical impairments, age, education, past work experience, and RFC. 20 C.F.R. § 404.1520(g). If
the Commissioner cannot satisfy this burden, the claimant will receive Social Security benefits.
Id.

II. DISCUSSION

On appeal, Plaintiff argues that the ALJ failed to compare the combined effects of all of
Plaintiff's impairments with one or more of the Commissioner’s listings in step three. (Pl.’s
Moving Br. 16-17, ECF No. 15.) Plaintiff asserts that, when combined, (1) the herniated discs in
his neck, (2) the sensory loss and limited motion in his right arm, and (3) his diabetes—along with
the numerous procedures performed to treat these conditions—“establish a medical equivalence
with the requirements of paragraph 1.04, !.02[,] and SSR 14-2p of the listing of impairments.”
(id.) According to Plaintiff, the ALJ’s failure to “present a single word which even claims to have
considered all of these impairments in combination” leaves this Court with “an obvious hole in the
step [three] analysis.” (/d. at 17, 20.) Defendant argues that the ALJ “considered the relevant
evidence, and reasonably found that it does not support finding that all the criteria” were met.

(Def.’s Opp’n Br. [1, ECF No. 16.)
Case 3:19-cv-16634-MAS Document 17 Filed 10/30/20 Page 7 of 8 PagelD: 1204

If a claimant’s impairment or combination of impairments is found to be one of the listed
impairments, or is found to be the medical equivalent of a listed impairment, a claimant is
automatically deemed disabled at step three in the sequential evaluation process, 20 C.F.R.
§ 404.1520(d). In making a determination at step three, an ALJ should set forth the evidence she
found persuasive, the evidence she rejected, and her reasoning. Cotter, 642 F.2d at 705-07.

Here, the Court must remand for further analysis regarding the combined effect of
Plaintiff's impairments. In the decision, the ALJ found that Plaintiff had the severe impairments
of a neck and shoulder disorder, a right arm disorder, and diabetes. (AR 864.) Although the ALJ
adequately compared Plaintiff's impairments to the relevant Appendix | listings and set forth
evidence she found persuasive, she did so individually. (fd. at 864-65.) The only mention of an
analysis of the combined effects of Plaintiff's impairments is a conclusory statement by the ALJ
that “the claimant did not have an impairment or combination of impairments that met or medically
equaled the severity of one of the listed impairments[.]” (/d. at 864.) Such conclusory statements
are grounds for remand. See Burnett v. Conim’r of Soc. Sec., 220 F.3d 112, 119 (3d Cir. 2000);
Torres vy. Comm 'r of Soc. Sec., 279 F. App’x 149, 152 (3d Cir. 2008) (“There is no way to review
the ALJ's decision in this case because no reasons were given for his conclusion that [the
claimant’s] impairments in combination did not meet or equal an Appendix I listing.”).
Furthermore, the ALJ’s discussion and analysis in subsequent portions of the decision do not
sufficiently support the ALJ’s step three findings for the Court to find that the decision was
supported by substantial evidence. Here, the ALJ’s decision does not contain adequate analysis
upon which the Court can perform a meaningful review. As such, the Undersigned must remand
the matter for the ALJ to “fully develop the record and explain [her] findings at step three,

including an analysis of whether and why [Plaintiff's] . . . impairments, or those impairments
Case 3:19-cv-16634-MAS Document 17 Filed 10/30/20 Page 8 of 8 PagelD: 1205

combined, are or are not equivalent in severity to one of the listed impairments.” Burnett, 220 F.3d
at 120 (emphasis added).?

IV. CONCLUSION

For the reasons set forth above, this matter is remanded for further proceedings. An Order

consistent with this Memorandum Opinion will be entered.

JU Ad-tetfag

MICHAEL A. SHIPP
UNITED STATES DISTRICT JUDGE

 

> Since the Court finds that the ALJ’s step three determination was not based on substantial
evidence, it does not reach arguments related to subsequent steps.

8
